Citation Nr: 0624332	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-09 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
acquired neuro-psychiatric disorder, to include post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in April 2006; a transcript 
of this hearing is of record.  At the travel board hearing, 
the veteran submitted additional evidence.  The veteran 
waived RO consideration of that evidence in a statement dated 
in April 2006. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  By an unappealed decision dated in September 2002, the 
Board denied the veteran's claim of entitlement to service 
connection for a psychiatric disorder. 	

3.  Evidence submitted subsequent to the September 2002 
decision is cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim for 
service connection for a psychiatric disorder and does not 
raise a reasonable possibility of substantiating the claim.  
		





CONCLUSIONS OF LAW

1.  The Board decision of September 2002 is final.  38 
U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).

2.  The veteran has not submitted new and material evidence 
that warrants reopening his claim for service connection.  38 
U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.156(a), 3.159 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   While the VCAA does not serve as a basis to reopen 
a claim (unless new and material evidence is presented), the 
law does include the enhanced duty to notify.   

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty.  In 
correspondence dated in April 2003, the RO advised the 
veteran of what the evidence must show to reopen a claim for 
service-connected compensation benefits.  The RO also advised 
the veteran of VA's duties under the VCAA and the delegation 
of responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  The RO also asked the 
veteran to submit any treatment records pertinent to his 
claimed condition. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements of 38 U.S.C.A.    § 5103(a) (West 2002 & 
Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a "service connection" claim.  These five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Id.  Thus, upon receipt of 
an application for a service connection claim, section 
5103(a) and § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In correspondence dated in March 2006, the RO explained to 
the veteran how disability ratings and effective dates of 
disability are determined.  Thus, the veteran has been 
notified as to the elements of degree and effective date of a 
disability in a service connection claim. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the June 2003 
rating decision, January 2004 Statement of the Case (SOC), 
and May 2004 Supplemental Statement of the Case (SSOC).  
Together, these documents provided the veteran with notice as 
to the evidence needed to substantiate his claim and the 
reasons for the denial.  The SOC and SSOC provided the 
veteran with notice of all of the laws and regulations 
pertinent to his claim, including the law and implementing 
regulations of the VCAA.  The Board also notes that the VCAA 
notice was issued timely in that it was sent in April 2003, 
which was before the June 2003 rating decision that is the 
subject of this appeal.  The Board concludes that the veteran 
has not been prejudiced by any deficiencies in requirements 
of the notice provisions of the VCAA, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.   

In regard to VA's duty to assist, the Board notes that the RO 
obtained treatment records from VAMC in Dallas, Texas as the 
veteran requested.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

Legal Criteria

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2005).  The definition of "new 
and material evidence" was revised in August 2001.  38 
C.F.R. § 3.156 (2002).  The change in the law pertains to 
claims filed on or after August 29, 2001.  Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  The veteran's application 
to reopen his claim for service connection was initiated in 
December 2002.  Thus, the new definition of "new and 
material evidence" is applicable to his claim.  

Under the new definition, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a) (2005).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.

A review of the record shows that the veteran's initial claim 
for service-connected benefits for a psychiatric disorder
	was denied in a May 1977 rating decision.  The veteran 
appealed that decision and in a decision dated in April 1986, 
the Board denied service connection.  The veteran failed to 
appeal that decision and it became final.  38 U.S.C.A. § 7102 
(West 2002).  The veteran subsequently filed six requests to 
reopen the previously denied claim.  All of those requests 
were denied and they became final when the veteran failed to 
appeal within the applicable time limits.  The last final 
denial of the claim was a Board decision in September 2002.  

The veteran filed the instant claim to reopen his claim for 
compensation benefits in December 2002.  The RO denied that 
claim in a rating decision dated in June 2003.  In a letter 
dated in June 2003, the RO advised the veteran of the 
decision not to reopen the claim for service connection for 
an acquired neuro-psychiatric disorder, including PTSD, and 
included notice of his procedural and appellate rights.  The 
veteran filed a notice of disagreement (NOD) within the 
applicable time limit and filed a substantive appeal, dated 
in	 February 2004.  The appeal of the June 2003 rating 
decision is properly before the Board.  

Evidence

The evidence associated with the claims file prior to the 
last final denial in September 2002 follows.

The veteran's service medical records show that in October 
1976, a medical examiner in the neurology clinic recorded 
that the veteran complained of seizures that started three 
years before the veteran entered the service.  The medical 
examiner also recorded that the veteran wanted out of the 
service.  The medical examiner concluded that the veteran was 
unable to adjust to Army life and that the veteran had a 
seizure disorder by history.  

In a clinical record, dated in November 1976, an Army 
physician determined that the veteran was not qualified for 
enlistment into military service at the time of enlistment 
and presented the veteran to the Medical Board.

In a report of Medical Board Proceedings, dated in November 
1976, the Medical Board determined that the veteran had a 
seizure disorder by history and adjustment reaction to adult 
life.  The Medical Board determined that these conditions 
existed prior to service.   

Treatment records from VA Medical Center (VAMC) in Dallas, 
Texas, dated in February 1981 through July 2000 showed 
treatment for psychiatric disorders.  

In a treatment note from dated in February 1981, a medical 
examiner diagnosed delayed stress syndrome based on the 
veteran's report that he had served in Vietnam for one year.  

Treatment notes dated in March 1989 to May 1989 showed that 
the veteran received treatment for anxiety attacks and 
stress.  

In a mental health clinic evaluation note, dated in September 
1996, L.R., Staff Psychologist, determined that the veteran 
experienced moderate to severe impairment of 
neuropsychological functioning.  According to the report, the 
veteran told L.R. that he began to have depressive symptoms 
when he was discharged from the Army.

Treatment records from VAMC in Dallas, Texas, dated in 
February 1997 to July 2000, showed that the veteran received 
treatment for schizophrenia and an adjustment disorder.

The veteran's DD Form 214 showed that the veteran had active 
duty for one month and three days.  

In a statement submitted in October 1985, the veteran stated 
that while in the service, he was dragged by a drill sergeant 
and thrown against a wall.  The veteran stated that he had to 
take medication because of what happened to him in service.

C.J., the veteran's girlfriend, in a statement dated in 
December 1996, stated that since the veteran came back from 
the Army, he had not been the same person.

According to a transcript of a hearing before a DRO in Waco, 
Texas, dated in February 1999, the veteran testified that he 
had no psychiatric problems before service.  He testified 
that during service he began to hear voices and wanted to 
commit suicide.  The veteran testified that he still heard 
the voices but his medications helped.  The veteran testified 
that he had no head injury before, during, or after service.

In a lay statement, dated in March 1999, I.B. stated that 
before the veteran entered the service, his physical health 
was normal and that he always had a pleasant attitude.  I.B. 
stated that upon discharge, the veteran's physical condition 
was not the same and that he was in deep depression.  I.B. 
stated that it appeared the veteran was mentally and 
emotionally disturbed.

In a lay statement dated in March 1999, G.C. stated that 
before the veteran went to the Army, he was normal and had no 
problems.  G.C. stated that after the veteran returned from 
the Army, he was disoriented, nervous, jumpy, and fearful.

According to a transcript of a travel board hearing, 
conducted at VARO in Texas in October 1999, the veteran and 
his wife, C.H., provided the following testimony.  C.H. 
testified that before service the veteran was a regular guy, 
but when he returned he heard voices in his head.  C.H. 
testified that prior to service he took no medication for 
this condition.  The veteran testified that he attempted to 
commit suicide in service after the drill sergeant threw him 
against the wall.  The veteran testified that when he was 
discharged, he went to VAMC in New Orleans, Louisiana for 
psychiatric treatment.    

In a Social Security Administration decision, dated in April 
1997, the veteran was found to be disabled as of November 
1994 due to chronic undifferentiated schizophrenia.  

Treatment records from VAMC in New Orleans, Louisiana, dated 
in July 1979 through September 1979, were negative for any 
treatment for a psychiatric disorder.  A note attached to the 
records indicated that the earliest record of treatment at 
that facility was in 1979.  

Evidence associated with the claims file after the last final 
denial in September 2002 follows.

Treatment records from VAMC in Dallas, Texas, dated in July 
2000 through March 2006 showed that the veteran received 
continuous treatment for schizophrenia.

In the veteran's VA Form 9, dated in February 2004, the 
veteran stated that he was treated for a neuro-psychiatric 
disorder in service.  Upon discharge, the veteran stated, he 
was treated at VAMC in New Orleans, Louisiana in November 
1976 to February 1977 for this condition.  The veteran stated 
that his problem began in service.  

According to a transcript of a travel board hearing, 
conducted in April 2006 at VARO in Waco, Texas, the veteran 
testified that while in service, his drill sergeant grabbed 
him and pushed him against the wall.  The veteran also 
testified that he was put on the ground and the drill 
instructor put his foot into the veteran's neck.  The veteran 
testified that when he got out of service, he had a nervous 
condition diagnosed as psycho-schizophrenia.  The veteran 
testified that sometimes he heard voices telling him to hurt 
himself or his son but that he catches himself before he does 
so.  The veteran testified that he received treatment at VAMC 
in New Orleans, Louisiana for this condition, but could not 
recall the exact dates.  The veteran stated that he used to 
smoke a little marijuana, but that he now only took his 
prescribed medications.  The veteran testified that he had 
received continuous treatment for his disorder since being 
discharged from service.  

The veteran testified that before service, he had never seen 
a psychiatrist or had difficulty in school.  He could not 
recall the exact date he began to hear voices but thought 
that he was first diagnosed with schizophrenia in 1998.   

Analysis

The Board finds that the evidence submitted after the 
September 2002 Board denial is neither new nor material and 
does not warrant reopening the claim.  The additional 
treatment records from VAMC in Dallas, Texas only show that 
the veteran continued receiving treatment for his psychiatric 
conditions.  The record prior to the September 2002 Board 
denial contained a substantial amount of evidence in the form 
of VAMC treatment notes for his psychiatric conditions.  
Additional treatment records of the veteran's psychiatric 
conditions, by themselves, are cumulative and redundant and 
do not raise a reasonable possibility of substantiating the 
claim.

The contentions set forth in the veteran's VA Form 9 and at 
his travel board hearing are also not new and material.  
Essentially, this evidence consists of descriptions of the 
altercation he allegedly had with his drill sergeant, lay 
testimony that his psychiatric disorder began in service, and 
lay statements describing his current symptomatology.  This 
type of evidence was already of record at the time of the 
last final denial and was considered by the RO and the Board 
in previous decisions.  Evidence of this nature is cumulative 
and redundant and does not raise a reasonable possibility of 
substantiating the claim.




ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for acquired 
neuro-psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) is not reopened.		


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


